                 Case 19-12415-MFW             Doc 14       Filed 11/14/19        Page 1 of 28



                           IN TIIE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

HRI HOLDING CORP ., et al.l                                   Case     No. l9-I2415   (-)
                            Debtors.                          (Joint Administration Requested)



              MOTION OF THE DEBTORS FOR ENTRY OF AN ORDER
        (A) APPROVING BIDDING PROCEDURES IN CONNECTION \ryITH A
      TRANSACTION BY PUBLIC AUCTION; (B) SCIIEDULING A HEARING TO
     CONSIDER THE TRANSACTION; (C) APPROVING THE FORM AND MANNER
        OF NOTICE THEREOF; (D) APPROVING CONTRACT PROCEDURES;
                    AND ß) GRANTING RELATED RET,IEF'

         The above-captioned debtors and debtors-in-possession (collectively, the "Debtors" ot

"Sellers") by and through their proposed undersigned counsel, hereby submit this motion (the

"Motion") for entry of an order substantially in the form annexed hereto (the "Bidding

Procedures Order"): (a) approving the procedures                  in   connection with the solicitation and

acceptanceofhigherandbetterbids(the..@,')substantial1yintheform
annexed as $!iþ!1-1to the Bidding Procedures Order, including the Breakup Fee and Expense

Reimbursement as defined and set forth in the asset purchase agreement (the "Agreement")2



t The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number, are:
HRI Holding Corp. (4677), Houlihan's Restaurants, Inc. (8489), HDJG Cotp. (3479), Red Steer, Inc' (2214), Sam
Wilson's/Kansas, Inc. (5739), Darryl's of St. Louis County, Inc. (7111), Darryl's of Overland Park, Inc. (3015)'
Houlihan's of Ohio, Inc. (6410), HRI O'Fallon, Inc. (4539), Algonquin Houlihan's Restaurant, L.L.C' (0449),
Geneva Houlihan's Restaurant, L.L.C. (3156), Hanley Station Houlihan's Restaurant, LLC (4948), Houlihan's
Texas Holdings, Inc. (5485), Houlihan's Restaurants of Texas, Inc. (4948), JGIL Mill OP LLC (0741)' JGIL
Millburn, LLC (6071), JGIL Milburn Op LLC (N/A), JGIL, LLC (5485), JGIL Holding Corp. (N/A), JGIL Omaha,
LLC (5435), HOP NJ NY, LLC (1106), HOP Farmingdale LLC (1273), HOP Cherry Hill LLC (5012), HOP
paramus LLC (5154), HOP Lawrenceville LLC (5239), HOP Brick LLC (4416), HOP Secaucus LLC (5946), HOP
Heighrs LLC (6011), HOP Bayonne LLC (7185), HOP Fairfield LLC (8068), HOP Ramsey LLC (8657), HOP
Brijgewater LLC (1005), HOP Parsippany LLC (1520), HOP Westbury LLC (2352), HOP Weehawken LLC
e571), HOp New Brunswick LLC (2631), HOP Holmdel LLC (2638), HOP Woodbridge LLC (8965), and
Houlihan's of Chesterfield, Inc. (5073). The Debtors' corporate headquarters and the mailing address is 8700 State
Line Road, Suite 100, Leawood, Kansas 66206.
 2
  A copy of the Agreement is attached as Exhibit A to the Sale Motion (defined below) filecl contemporaneously
 herewith and incorporated helein by reference. Except where otherwise indicated, capitalized terms used but not


 {1247.001-w0058747.   }
                Case 19-12415-MFW              Doc 14         Filed 11/14/19       Page 2 of 28



among the Debtors and Landry's, LLC (together with its permitted successors, assigns and

designees, the "stalking Horse Bidder")             with respect to the proposed sale (the "Sale") of

substantially all of the Debtors' assets (the "Purchased Assets"); (b) scheduling a hearing for the

approval of the Sale (the "Sale Hearing") and setting objection deadlines with respect to the Sale;

(c) approving the form and manner of notice of the Sale and related auction (the "Auction") for

the Purchased Assets, substantially in the form annexed as Exhibit 3 to the Bidding Procedures

Order (the "Sale Notice"); (d) establishing procedures to detelmine Cure Costs and deadlines for

objections to the potential assumption and assignment                 of executory contracts and         unexpired

leases; and (e) granting related        relief. In     support    of the Motion, the Debtors rely on             the

Declaration of Matthew R. Manning in Support of the Debtors' Chapter I I Petitions and First

Day Pleadings (the "First Day Declaration") and state as follows:

                                      JURISDICTION AND VENUE

         1.        The United States Bankruptcy Court for the District of Delaware (the "Court")

has jurisdiction over this     Motion under 28 U.S.C. $$ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware dated

February 29,2012. Venue is proper in this district pursuant to 28 U.S.C. $$ 1408 and 1409.

This matter is a core proceeding within the meaning of 28 U.S.C. $ 157(bX2), and the Court may

enter a final order consistent with Article       III of the United    States Constitution.3

         2.        The statutory predicates for the relief requested herein are (i) sections 105,363,

365,503, and 507 of title 11 of the United States Code (as amended or modified, the

clefined in this Motion have the meanings ascribed to them in the Agreement, the Bidding Procedures, the First Day
Declaration (defined below), or the Sale Motion, as applicable.
3
  Pursuant to rule 9013-l(Ð of the Local Rules of Bankruptcy Practice and Procedule of the United States
Bankruptcy Court l'or the District of Delaware (the "Local Rules"), the Debtors heleby confirm their consent to
ently of a final order by the Court in connection with this Motion if it is latel' determinecl that the Court, atrsent
consent of the parties, cannot enter final orders or judgments consistent with Article III of the United States
Constitution.



{1247.001-W0058747. }                                     2
                Case 19-12415-MFW          Doc 14       Filed 11/14/19   Page 3 of 28



"Bankruptc)¡ Code") and (ii) rules 2002,6003, 6004,6006, 9008, and 9014 of the Federal Rules

of Bankruptcy Procedure (the "Egnklgplqy ÀulgÅ") and Locai Rule 6004-1.

                                          BACKGROUND

        3.        On the date hereof (the "Bs1i!ien_Ðatg"), the Debtors commenced the       above-

captioned chapter 11 cases (the "Chapter 11 Cases") by filing voluntary petitions for relief under

chapter 11 of the Bankruptcy Code with the Court.

        4.        The Debtors continue to operate their businesses and manage their properties   as


debtors-in-possession, pursuant to Bankruptcy Code sections 1107(a) and 1108. As of the date

of this Motion, no ffustee, examiner or statutory committee has been appointed in these Chapter

11 Cases.

         5.        Additional information regarding the circumstances leading to the commencement

of   these Chapter 11 Cases and information regarding the Debtors'businesses and capital

structure is set forth in detail in the First Day Declaration filed contemporaneously with this

Motion and incorporated herein by reference.

         6.        Also filed contemporaneously herewith is the Motion of the Debtors for Entry of

an Order (i) Approving Asset Purchase Agreement and Authorizing the Sale of Certain Assets of

the Debtors Outside the Ordinary Course of Business, (ii) Authorizing the Sale of Assets Free

and Clear of AII Liens, (iii) Authorizing the Assurnption and Assignment or Reiection of Certain

Executory Contracts and (Jnexpired Leases, and              (iv) Granting Related Relief (the "Sale

Motion"), which is incorporated herein by reference.

A.       The Proposed Sale

         7.        As described in more detail in the First Day Declaration and the Sale Motion, the

Debtors, in the exercise of their leasonable business judgment, have determined that the most




[1247.001-W00s8747. ]                               J
                 Case 19-12415-MFW           Doc 14       Filed 11/14/19   Page 4 of 28



effective way to maximize the value of the Debtors' estates for the benefit of their constituents

was to seek banla'uptcy protection and to sell their businesses and assets through a Sale pursuant

to Bankruptcy Code section 363. The sale is supported by the Lenders, who do not object to the

use   of their   cash collateral and are lending the Debtors additional amounts under the DIP

Facility. In order to satisfy the requirements of the DIP Facility     and maintain the support of the

Lenders, customers and vendors, and maintain the Debtors' employee base,             it is in the best
interests of the Debtors and their estates to move expeditiously with a sale process, as discussed

herein.

B.        Marketing of the Debtors' Assets and Selection of the Stalking Horse Bidder

          8.          In June 2019, the Debtors retained Piper Jaffray & Co. ("Piper Jaffray")      to

evaluate the Debtors' operations and present strategic alternatives to their board of directors.

After analyzing their strategic alternatives, the Debtors tasked Piper Jaffray with marketing their

assets. Piper Jaffray has prepared extensive malketing materials and began marketing the

Debtors' assets in August 20L9. After receiving and analyzing various proposals, the Debtors

selected the Stalking Horse Bidder         in connection with a sale tlansaction subject to higher or

otherwise better bids.

          9.          Pipel Jaffray continues to market the Debtors' assets postpetition. The Debtors

expect that Piper Jaffray's marketing process may result in competing bids being submitted by

the proposed December 16,2019 Bid Deadline. The Debtors believe that, based on consultations

with Piper Jaffray, the marketing period, which will have spanned approximately fourteen (14)

weeks prepetition and five (5) weeks during these Chapter 11 Cases, is a reasonable and

sufficient period to solicit bids on the Debtors' assets given the current market. The Debtors

believe that the marketing efforts will be sufficient to ensure the highest or otherwise best offer,




{1247.001-W00s8747.   }                               4
                 Case 19-12415-MFW          Doc 14       Filed 11/14/19   Page 5 of 28



particularly in light of the Debtors' limited financing options and ongoing cash needs. Further,

the Debtors believe that a delayed process likely would lead to the deterioration of the operating

performance of their businesses and the value of their assets.

          10.       The Debtors also believe that, based on consultations with Piper Jaffray, the

Bidding Procedures negotiated with the Stalking Horse Bidder              will solicit the highest    or

otherwise best offer for the Debtors' assets under the circumstances of these Chapter 11 Cases.

C.       Proposed Bidding Procedures

          11.       The Debtors seek to conduct an open and transparent sale process pursuant to

which the winning bidder will enter into an asset purchase agreement, substantially in the form

of the Agreement, for the purchase of substantially all of the Debtors'      assets, free and clear   of

liens, claims, encumbrances, and interests with such liens, claims, encumbrances, and interests

attaching to the sale proceeds.

          12.       The Bidding Procedures (as summarized below) were developed consistent with

the Debtors' need to proceed with an expedited sale process to preserve the going-concern value

of the Debtors' assets and the objective of promoting active bidding that will result in the highest

or otherwise best offer for the Purchased Assets. Moreover, the Bidding Procedures reflect the

Debtors' objective of conducting the Auction in a controlled, but fair and open, fashion that

promotes interest in the Purchased Assets by financially-capable, motivated bidders who are

likely to close the Sale.

          L3.       The following paragraphs in this section summarize key provisions of the Bidding

Procedures, and are qualified in their entirety by reference to the actual Bidding Procedures.

               A. The Termination Fee.     Unless the Stalking Horse Bidder is the Backup Bidder,
                    upon the apploval of a sale of all or substantially all of the Purchased Assets to
                    alty third pafiy (other than the Stalking Horse Bidder) (an "Altemative
                    Transaction"), in consideration for the Stalking Horse Biddel having expended



{ 1247.001-W00s8747.ì                                5
                   Case 19-12415-MFW            Doc 14       Filed 11/14/19   Page 6 of 28



                     considerable time and expense in connection with the Agreement and the
                     negotiation thereof and the identification and quantification of assets of the
                     Debtors, the Debtors are required to pay the Stalking Horse Bidder the Breakup
                     Fee in an amount equal to (i) $1.2 million, plus (ll) up to $300,000 of the actual,
                     reasonable and documented expenses of the Stalking Horse Bidder incurred in
                     connection with the negotiation, execution and preparation for the consummation
                     of the     transactions contemplated by the Agreement (such Expense
                     Reimbulsement, together with the Breakup Fee, the "Termination Fee") by wire
                     transfer of immediately available funds to the account specified by the Stalking
                     Horse Bidder to the Debtors in writing. The Termination Fee shall be paid three
                     (3) Business Days following closing of an Alternative Transaction, and shall be
                     paid to the Stalking Horse Bidder prior to the payment of the proceeds of such
                     sale to any third party asserting a Lien on the Purchased Assets (and no Lien of
                     any third party shall attach to the poltion of the sale proceeds representing the
                     Breakup Fee and the Expense Reimbursement). Except fol the Stalking Horse
                     Bidder, no other party subrnitting an offer or Bid fot the Purchased Assets or a
                     Qualifying Bid shall be entitled to any expense reirnbursement, breakup fee,
                     termination, or similar fee or payment.

                     The Termination Fee shall constitute an allowed administrative expense claim
                     against the Debtors' bankluptcy estates pursuant to Bankruptcy Code sections
                     363, 503(b) and 507(a)(2).

                 B. Participation   Requirements. To be eligible to participate in the Auction, each
                     offer, solicitation or proposal (each, a "Bid"), and each party submitting such a
                     Bid (each, a "Bidder"), must be determined by the Debtors to satisfy each of the
                     following conditions:

                             1.   Confidentialit)¡. To participate in the bidding process and to receive
                                  access to due diligence, a party must submit to the Debtors an executed
                                  confidentiality agreement in the form and substance satisfactory to the
                                  Debtors.

                             2.   Good Faith Deposit. Each Bid, other than the Agreement subrnitted by
                                  the Stalking Horse Bidder, must be accompanied by a cash deposit in
                                  the amount equal to ten percent (l0o/o) of the Bid to be held in a
                                  segregated account to be identified and established by the Debtors (the
                                  "Good F                     The Good Faith Deposits of all Qualified
                                  Bidders shall be held in one or more segregated accounts by the
                                  Debtors, but shall not become property of the Debtors' estates absent
                                  further order of the Court. The Good Faith Deposit of any Qualified
                                  Bidder that is neither the Successful Bidder nor the Backup Bidder shall
                                  be returned to such Qualified Bidder not later than two (2) business
                                  days after the Sale Hearing. The Good Faith Deposit of the Backup
                                  Bidder shall be returned to the Backup Bidder on the date that is the
                                  earlier of one (1) Business Day after (a) the closing of the tlansaction
                                  with the Successful Biddel and (b) the Outside Backup Date (defined


{   1247.001-W0058747.   }                               6
                   Case 19-12415-MFW         Doc 14        Filed 11/14/19   Page 7 of 28



                               below). If the Successful Bidder tirnely closes the winning transaction,
                               its Good Faith Deposit shall be credited towards its purchase price.

                          3.   Same or B etter Terms. The Bid must be on terms that are substantiall v
                               the same or better than the teilns of the Agreement, as determined by
                               the Debtors (in consultation with[the Lenders) and the Bid must
                               identify which assets the Bidder intends to purchase and include
                               executed transaction documents ( a "Competing Transactilll" ) ABid
                               shall include a copy of the Agreement marked to show all changes
                               requested by the Bidder. A Bid will not be considered as qualified for
                               the Auction if (i) such Bid contains additional material representations
                               and warranties, covenants, closing conditions, telmination rights othei-
                               than as may be included in the Agteement (it being agreed and
                               understood that such Bid shall modify the Agreement as needed to
                               comply in all respects with the Bidding Procedures Order and will
                               remove provisions that apply only to the Stalking Horse Bidder as the
                               stalking horse bidder such as the Termination Fee); (ii) such Bid is not
                               received by the Debtors in writing on or prior to the Bid Deadline, and
                               (iii) such Bid does not contain evidence that the Persou submitting it
                               has received unconditional debt and/or equity funding commitments (or
                               has unrestricted and fully available cash) sufficient in the aggregate to
                               finance the purchase contemplated thereby, including proof that the
                               Good Faith Deposit has been made.

                          4.   Corporate Authoritv. The Bid must include written evidence
                               reasonably acceptable to the Debtors (in consultation with the Lenders)
                               demonstrating appropriate corporate authorization to consurnmate the
                               proposed Competing Transaction.

                          5           of Financial Abil                 The Bid must include written
                               evidence that the Debtors reasonably conclude (in consultation with the
                               Lenders) demonstrates that the Bidder has the necessary financial
                               ability to close the Competing Transaction and provide adequate
                               assurance of future performance under all contracts to be assumed and
                               assigned in such Cornpeting Transaction.

                          6.   Contingencies. A Bid may not (i) contain t'epresentations and
                               warranties, covenants, ter-mination lights, financing, due diligence
                               contingencies other than as may be included in the Agleement (it being
                               agreed and understood that such Bid shall modify the Agreement as
                               needed to comply in all respects with the Bidding Procedures Order
                               (including removing any telmination rights in conflict with the Bidding
                               Procedures Order) and will tenìove plovisions that apply only to the
                               Stalking Iforse Bidder as the stalking horse bidder, such as the
                               Termi¡ation Fee) or (ii) be conditioned on obtaining financing oI any
                               internal approval, ol on the outcome or review of due diligence, but
                               rnay be subject to the acculacy in all matelial lespects of specified


{   1247.001-W0058747.ì                                7
                  Case 19-12415-MFW                Doc 14       Filed 11/14/19   Page 8 of 28



                                    representations and warranties at the Closing.

                             7.     Irrevocable. A Bid must be irrevocable through the Auction, provided,
                                    however, that if such Bid is accepted as the Successful Bid or a Backup
                                    Bid, such Bid shall continue to remain irrevocable, subject to the tenns
                                    and conditions of the Bidding Procedures.

                              8. Amount of Bid. Each Bid must be for all of the Purchased Assets and
                                    shall clearly show the amount of the purchase price. In addition, a Bid
                                    (a) must propose a purchase price equal to or greater than the aggregate
                                    of the sum of (i) the value of the Bid set forth in the Agreement
                                    executed by the Stalking Horse Bidder, as determined by the Debtor (in
                                    consultation with the Lenders); (ii) the dollal value of the Termination
                                    Fee in cash, and (iiÐ $250,000 (the initial ovelbid amount), in cash and
                                    (b) must obligate the Bidder to pay, to the extent provided in the
                                    Agreement, all amounts which the Stalking Horse Bidder under the
                                    Agreement has agreed to pay, including all Assumed Liabilities.

                              9.    Adeouate Assurance f Future Performance. Each Bid shall be
                                    accompanied by adequate assurance of future performance inforrnation
                                    (the "Adequate Assurance Information"), including (i) infolmation
                                    about the Bidder's financial condition, such as federal tax returns for
                                    two (2) years, a current financial statement or bank account statements,
                                    (ii) information dernonstrating (in the Debtors' reasonable business
                                    judgment, in consultation with the Lenders) that the Bidder has the
                                    financial capacity to consummate the proposed Competing Transaction,
                                     (iii) evidence that the Bidder has obtained authorization or approval
                                    from its board of directols (or comparable goveming body) with respect
                                    to the submission of its Bid, (iv) the identity and exact name of the
                                     Bidder (including any equity holder or other financial backel if the
                                     Bidder is an entity formed for the purpose of consummating the
                                     proposed Competing Transaction, and (v) such additional information
                                     legarding the Bidder as the Bidder may elect to include. By submitting
                                     a Bid, Bidders agree that the Debtols may disseminate their Adequate
                                     Assurance Information to affected landlord and contract counterparties
                                    in the event that the Debtors detelmiue such bid to be a Qualified Bid.

                              10.   Affirmative Statement. Each Bid shall be accompanied by an
                                    affilrnative statement (i) it has and will cotfinue to comply with these
                                    Bidding Procedures; (ii) its bid does not entitle such Qualified Bidder to
                                    any breakup fee, telmination fee, expense reimbursertent or similar
                                    type of payment ol reimbursement; and (iii) it waives any substantial
                                    contribution adrninistrative expense claims under Barfcruptcy Code
                                    section 503(b) related to bidding for the Assets.

               C. Bid Deadline.                  of when a party qualifies as a Prelitninarily Interested
                                          Re gardless
                        Investor, the following parties must receive a Bid in writing, on or before



{1247 .001 -W00587 47   .l                                  I
                 Case 19-12415-MFW          Doc 14       Filed 11/14/19   Page 9 of 28



                    December 16,2019 at 4:00 p.m. (Prevailing Eastern Time) or such earlier date as
                    may be agreed to by the Debtors (the "Bid Deadline"): (i) the Debtols, 8700 State
                    Line Road, Suite 100, Leawood, Kansas 66206 (Attn: Michael Archer and Cindy
                    Parres); (ii) counsel to the Debtors, Landis Rath & Cobb LLP, 919 Market Street,
                    Suite 1800, Wilmington, Delaware 19801 (Attn: Adam G. Landis and Kimberly
                    A. Brown), landis@lrclaw.com and brown@lrclaw.cotn, and (iii) investment
                    banker to the Debtors, Piper Jaffray & Co., 2321 Roseclans Avenue, Suite 3200,
                    El Segundo, Californta 90245 (Attn: Teri Stratton), teri.l.stratton@pjc.corn; (iv)
                    counsel to the Lenders, Katten Muchin Rosenman LLP, 515 South Flower Street,
                    Suite 1000, Los Angeles, California 90071-2212 (Attn: William B. Freeman),
                    bill.freeman@katten.com and 575 Madison Avenue, New Yotk, New York
                    10022^2585 (Attn: Karen B. Dine), kalen. dine @katten.com.

               D. Oualified Bid. The Debtors will review        each Bid received from a Bidder to
                    determine, in their sole discretion (in consultation with the Lenders), whether it
                    meets the requirements set forth above. A Bid received from a Biddel before the
                    Bid Deadline that meets the above requirements, as determined by the Debtors (in
                    consultation with the Lenders), shall constitute a "Qualified Bid," and such
                    Bidder shall constitute a '           Bidder." The Debtors shall inform Bidders
                    whether or not their Bids have been designated as Qualified Bids no later than
                    twenty-four (24) hours after such Bids are received and shall contemporaneously
                    inform the Stalking Horse Bidder of all Bids that the Debtors consider to be a
                    Qualified Bid. Notwithstanding anything herein to the contrary, the Agreement
                    submitted by the Stalking Horse Bidder shall be deemed a Qualified Bid, and the
                    Stalking Horse Bidder is a Qualified Bidder for each phase of the Auction.

               E. Auction. If one or more Qualified Bids (othel      than the Agreement subrnitted by
                    the Stalking Horse Bidder) are received by the Bid Deadline, the Debtors will
                    conduct an auction (the "Auction") to deterrnine the highest or otherwise best
                    Qualified Bid. If no Qualified Bid (othel than the Agreement) is received by the
                    Bid Deadline, no Auction shall be conducted and the Stalking Florse Bidder shall
                    be deemed to be the Successful Bidder. Only Qualified Bidders may participate
                    in the Auction. Prior to the Auction, the Debtors shall provide copies of all
                    Qualified Bids to all Qualified Bidders, including the Stalldng Horse Bidder.

                    The Auction shall take place on December 18, 2019 at 10:00 a.m. (prevailing
                    Eastern Time) at the offices of Landis Rath & Cobb LLP, or such othel place and
                    time as the Debtors shall notify all Qualified Bidders, including the Stalking
                    Horse Bidder, counsel for the Stalking Horse Bidder and othel invitees in
                    accordance with the Bidding Procedures.

                    Prior to the Auction, the Debtors will shale with all Qualified Bidders, including
                    the Stalking Horse Bidder, the highest or otherwise best bid received at the Bid
                    Deadline (each, a "Baseline Bid"). Qualified Bidders will be perrnitted to revise,
                    increase and/or enhance their bids at the Auction based upon the terms of the
                    Baseline Bid. All Qualifiecl Bidders will have the right to make additional
                    modifications to their Qualified Bid or Agreement, consistent with the Bidding


{ r247.001-W0058747.}
                                                     9
                  Case 19-12415-MFW            Doc 14    Filed 11/14/19     Page 10 of 28



                     Procedures, as applicable, at the Auction.

                             1. The Debtors       Shall           the Auction. The Debtors and their
                                  professionals shall direct and preside over the Auction. At the start of
                                  the Auction, the Debtors shall announce which Qualified Bid(s) is/are
                                  deemed to be the highest or otherwise best (each Qualified Bid att
                                  "Auction Baseline Bid"). Each Qualified Bidder participating in the
                                  Auction must confirrn that it has not engaged in any collusion with
                                  respect to the bidding or sale of the Debtors' assets.

                                  Only the Debtors, the Lenders, the Stalking Holse Bidder and any
                                  other Qualified Bidder', in each case, along with their replesentatives,
                                  shall attend the Auction in person, and only the Stalking I{orse Bidder
                                  and such othel Qualified Bidders will be entitled to make any Bids at
                                  the Auction.

                             2.   Terms of Overbids. An "Overbid" is any bid made at the Auction
                                  subsequent to the Debtors' announcement of an Auction Baseline Bid.
                                  To submit an Overbid for pulposes of this Auction, a Bidder tnust
                                  comply with the following conditions:

                                    l.   Minimum Ovelbid Increment. Any Overbid after the Auction
                                         Baseline Bid shall be made in inclements valued at not less
                                         than $100,000 as determined by the Debtors (in consultation
                                         with the Lenders). Additional consideration in excess of the
                                         amount set forth in an Auction Baseline Bid rnay include cash
                                          and/or noncash consideration. For purposes of the OverÙid, the
                                          Stalking Horse Biddel shall be entitled to a credit in the
                                          amount of the Terrnination Fee.

                                    1l               Terrns Are the Same as for                    Except
                                          as modified herein, an Ovelbid tnust comply with the
                                          conditions fol a Qualified Bid set forth above, provided,
                                          however, that the Bid Deadline shall not apply. Any Overbid
                                          must remain open and binding on the Bidder until and unless
                                          the Debtors accept a higher Ovelbid.

                             3.   Backup Bidder. Notwithstanding anything in the Bidding Procedures
                                  to the contrary, if an Auction is conducted, the party with the next
                                  highest or otherwise best Qualified Bid at the Auction, as determined
                                  by the Debtors, in the exercise of its business judgment (in
                                  consultation with the Lenders) will be designated as the backup bidder
                                  (the "Backup Bidder"). The Backup Bidder shall be required to keep
                                  its initial Bid (or if the Backup Bidder submitted one or rnore Overbids
                                  at the Auction, its final Overbid) (the "Backup Bid") opeu and
                                  irrevocable until the earliel of 4:00 p.rn. (prevailing Eastern Tirne) on
                                  the date that is twenty-one (21) days after the date of the Sale Hearing



{   1247.001-W0058747.   }                              10
                  Case 19-12415-MFW           Doc 14     Filed 11/14/19     Page 11 of 28



                                 (the "Outside Backup Date") or the closing of the transaction with the
                                 Successful Bidder. Following the Sale Hearing, if the Successful
                                 Bidder fails to consummate an approved transaction, because of a
                                 breach or failule to perform on the part of such Successful Bidder'
                                 (defined helein), the Debtors may designate (in consultation with the
                                 Lenders) the Backup Bidder to be the new Successful Bidder, and the
                                 Debtors will be authorized, but not requiled, to consurnmate the
                                 transaction, with the Backup Biddel without further order of the
                                 Bankruptcy Court. In such case, the defaulting Successful Bidder's
                                 deposit shall be forfeited to the Debtols, and the Debtors specifically
                                 reserve the right to seek all available damages from the defaulting
                                 Successful Bidder. The deposit of the Backup Bidder shall be held by
                                 the Debtors until the earlier of one (1) Business Day after (i) the
                                 closing of the transaction with the Successful Bidder and (ii) the
                                 Outside Backup Date.

                F.    Additional &            Procedures The Debtors may announce at the Auction
                      additional or modified rules and plocedures that are reasonable under the
                      circumstances (e.g., limitations in the arnount of time to make subsequent
                      Overbids, changes in minimum overbid increments, etc.) for conducting the
                      Auction so long as such rules are not inconsistent with the Bidding Procedures or
                      the Agreement.

                G. Closing the Auction. The Auction shall continue until the Debtors determtne tn
                      their reasonable business judgrnent (in consultation with the Lenders) that there is
                      a highest or otherwise best Qualified Bid at the Auction for all of the Purchased
                      Assets (each a "successful Bid" and each Bidder submitting such Successful Bid,
                      a "successful Bidder"). The Auction shall not close unless and until all Bidders
                      who have subrnitted Qualified Bids have been given a reasonable opportunity to
                      submit an Ovelbid at the Auction to the then-existing Ovelbids and the Successful
                      Bidder has subrnitted fully executed sale and transaction documents
                      memorializing the terms of the Successful Bid. V/ithin twenty-four (24) houls
                      following conclusion of the Auction, the Debtols shall file a notice on the
                      Bankruptcy Coult's docket identifying (with specificity) the Successful Bidder for
                      the Purchased Assets and any applicable Backup Bidders. The Debtols shall not
                      considel any Bids submitted after the conclusion of the Auction and any and all
                      such Bids shall be deemed untimely and shall under no circumstances constitute a
                      Qualified Bid.

                 H.   Sale Hearing. The Debtors will seek a sale hearing (the "Sale Hearing") on
                      December 20,2019. Objections, if any, to the sale of the Purchased Assets to the
                      Successful Bidder and the transaction contemplated by the Agreement must be in
                      writing and filed with the Court no later than 4:00 p.rn. (prevailing Eastern Time)
                      on December 13, 2019 and be served such that they are actually received by:
                      (i) the Debtors, 8700 State Line Road, Suite 100, Leawood, Kansas 66206 (Attn:
                      Michael Archer and Cindy Parres); (ii) counsel to the Debtors, Landis Rath &
                      Cobb LLP,9l9 Market Stleet, Suite 1800, Wihnington, Delaware 19801 (Attn:


{   1247.001-W0058747.   J
                                                       11
                     Case 19-12415-MFW           Doc 14      Filed 11/14/19    Page 12 of 28



                        Adam G. Landis and Kimberly A. Brown), landis@lrclaw.com and
                        brown@lrclaw.com; (iii) investment banker to the Debtors, Piper Jaffray & Co.,
                        2321 Rosecrans Avenue, Suite 3200, El Segundo, California 90245 (Attn: Teri
                        Stratton), teri.l.stratton@pjc.com; (iv) counsel for the Stalking Horse Bidder,
                        Hunton Andrews Kurth, LLP, 600 Travis Street, Suite 4200, Houston, Texas
                        77002 (Attn: Mark Arnold and Malk Young), markarnold@huntonak.com and
                        markyoung@huntonak.com and Cole Schotz P.C., 500 Delaware Avenue, Suite
                        1410, 'Wilmington, Delaware 19801 (Attn: Noman L. Pernick),
                        npernick@coleschotz.com; (v) counsel to the Lendels, Katten Muchin Rosenman
                        LLP, 515 South Flower Street, Suite 1000, Los Angeles, Califolnta900TI-22I2
                        (Attn: William B. Freeman) and 575 Madison Avenue, New York, New Yolk
                        Í0022-2585 (Attn: Karen B. Dine), karen.dine@katten.com; (vi) the Office of the
                        United States Trustee, United States Trustee, 844 King Street, Suite 2201,
                        Lockbox 35, Wilmington, Delaware 19801 (Attn: Jane Leamy); and (vii) counsel
                        to any statutory committee appointed in the Chapter 11 Cases.

              14.       Pursuant to Local Rule 6004-1: (i) each biddel participating at the Auction will be

required to make a Non-Collusion Representation; (ii) the Auction will be conducted openly and

may be attended by the Debtors, their professionals, any statutory committee, and its

professionals and the Auction Palticipants. Any creditol wishing to attend the Auction rnay do

so by contacting, no later than three (3) business days           plior to the stalt of the Auction, Debtols'

counsel at the address and contact information listed below, Qualified Bidders and their

professionals, and creditors and their respective counsel, financial advisors, and/or othel

authorized representatives as set forth in the Bidding Procedures; (iii) the only persons or entities

who will be perrnitted to Bid at the Auction ale the autholized representatives of each Qualified

Bidder, including the Stalking Horse Bidder; and (iv) the Auction                 will be transclibed.   The

Bidding Procedures are typical fol asset sales of this size and nature and require a deposit frorn

Qualified Bidders, other than the Stalking Horse Bidder.

              15.           Other than explessly set forth   in the Bidding   Procedures, the Debtors (in

consultation with the Lenders) reserve the right to: (a) determine which bidders are Qualified

Bidders; (b) determine which Bids are Qualified Bids; (c) cletelmine which Qualified Bid is the

highest or otherwise best proposal and which is the next highest or otherwise best proposal;


{ I 247.001   -V/00s8747.   }                             t2
                 Case 19-12415-MFW         Doc 14      Filed 11/14/19      Page 13 of 28



(d) reject    any Bid that     is (i) inadequate or    insufficient, (ii) not   in   conformity with   the

requirements        of the Bidding Procedures 01' the      requirements   of the     Bankruptcy Code or

(iii) contraly to the best interests of the Debtors   and their estates; (e) impose additional terms and

conditions with respect to all potential bidders other than the Stalking Horse Bidder; (f) extend

the deadlines set forth herein; and (g) continue or cancel the Auction and/or Sale Hearing in open

court without further notice or by filing a notice on the docket.

          16.       The Stalking Horse Bidder is a Qualified Bidder, and the Stalking Horse Bidder's

bid is a Qualified Bid.

D.        The Termination Fee

          17.       The Stalking Horse Biddel has requested bid protections consisting of the

Breakup Fee in the amount of $1.2 million and the Expense Reimbursement of up to $300,000 of

actual reasonable and documented out-of-pocket costs and expenses in connection with the Sale

payable to the Stalking Horse Bidder upon the terms and conditions set forth in Section 7.a@)(l)

of the Agreement to paltially defray the substantial out-of-pocket              costs the Stalking Horse

Bidder has and is expected to incur in this process. The Termination Fee is warranted here in

consideration       of the Stalking Horse Bidder's substantial expenditure of time,          energy and

resources, and the benefits to the Debtors' estate         of securing a "stalking horse" or guaranteed

minimum bid and setting a floor price at the Auction. Pursuant to Section 7.4(c)(i),                if the
Agreement is terminated as a lesult         of the Debtors closing an Alternative Transaction,         the

Termination Fee shall be paid by wire transfer within three (3) Business Days of the closing of

such Alternative Transaction.

E.        Notice of Auction and Sale

          18.       The Debtors seek to have the Auction colnrnence on December 18,2019         -   thirty-

five (35) days from the Petition Date. V/ithin one Business Day of the entry of the Bidding


{1247 .001-W00s8147 .}                                I3
                  Case 19-12415-MFW                 Doc 14     Filed 11/14/19      Page 14 of 28



Procedules Order, the Debtors             will   serve by first class mail, copies of: (i) the Bidding Procedures

Order and (ii) the Sale Notice upon the following entities: (a) all creditors or their counsel known

to the Debtors to             assert   a lien (including any security interest), claim, right, interest,       ot'


encumbrance of record against all or any portion of the Purchased Assets; (b) the Office of the

United States Trustee for the District of Delawale; (c) counsel to the Stalking Horse Bidder;

(d) the Lenders; (e) all parties in interest who have requested notice pursuant to Bankruptcy Rule

2002; (g) all applicable federal, state and local taxing and regulatory authorities of the Debtors or

recording offices or any other governmental authorities that, as a result of the sale of the

Pulchased Assets, may have claims, contingent or otherwise, in connection with the Debtors'

ownelship of the Purchased Assets or have any known interest in the relief requested by the

Motion, which shall include the attorneys general for the State of Delaware and for each state in

which the Debtors operate a business; (h) all counterpilties to any executory contract or

unexpired lease of the Debtors; and (i) all potential bidders previously identified or otherwise

known to the Debtors (collectively, the "Sale Notice Parties").

            19.          The Debtors further request, pursuant to Bankruptcy Rule 9014, that objections,        if
any, to the proposed Sale: (a) be in writing; (b) cornply with the Bankluptcy Rules and the Local

Rules; (c) be filed with the Clerk of the United States Bankruptcy Court for the District of

Delaware, 824 Market Street, 3'd Floor, Wilmington, Delaware 19801; and (d) be served on:

(i) the Debtors, 8700 State Line Road, Suite 100, Leawood, Kansas 66206 (Attn: Michael Archer

and Cindy Parres); (ii) counsel to the Debtols, Landis Rath                  &   Cobb LLP, 919 Market Street,

Suite 1800, Wilmington, Delaware 19801 (Attn: Adam G. Landis, Esq. and I(imberly A. Brown,

Esq.); (iii) investment banker to the Debtors, Piper Jaffray & Co., 2321 Rosecrans Avenue, Suite

3200,      El   Segundo, California 90245 (Attn: Teri Stratton); (iv) counsel for the Stalking Holse




{   1247.001-W00s8747.   }                                    I4
                 Case 19-12415-MFW               Doc 14    Filed 11/14/19   Page 15 of 28




Bidder, Hunton Andrews Kurth, LLP, 600 Travis Street, Suite 4200, Houston, Texas 77042

(Attn: Mark Alnold and Mark Young) and Cole Schotz P.C., 500 Delaware Avenue, Suite 1410,

Wilmington, Delaware 19801 (Attn: Noman L. Pernick); (v) counsel to the Lenders, Katten

Muchin Rosenman LLP, 515 South Flower Street, Suite 1000, Los Angeles, California 90071-

22\2 (Atín: William B. Freeman) and 575 Madison Avenue, New York, New York 10022-2585

(Attn: Karen B. Dine); (vi) the Office of the United States Trustee, United States Trustee, 844

King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801 (Attn: Jane Leamy);                    and

(vii) counsel to any statutory committee, if any, in accordance with Local Rule 2002-1(b) on or

before 4:00 p.m. (prevailing Eastern Time) on December 13, 2019 (the "Sale Objection

Deadline").

F.        Provisions Relating to Executory Contracts and Unexpined Leases,Including
          Determination of Cure Costs and Deadlines for Objection to Assumption and
          Assignment of AII Contracts

          20.           Given the number    of   executory contracts and unexpired leases   to which   the

Debtors are party, the Debtors seek to establish (a) procedures for determining the Cure Costs

and (b) the deadline for objections to the Cure Costs and/or the proposed assumption and

assignment        of         executory contracts and unexpired leases (collectively,      the   "Contract

Procedures").

          2L.           Pursuant to the Agreement, the Debtors   will provide the Stalking Holse Bidder a

schedule (such schedule is referred to herein as the "Contracts Schedule") setting forth (x) each

Contract, Lease or Real Ploperty Lease to which any Seller is a palty ol by which any Seller is

bound and that is used in or related to the businesses or any of the Pulchased Assets, (y) all Cure

Costs    (if any) for each such        Contract or Real Property Leases and (z) a general description of

each such Contract and Real Property Lease.




11247 .001-w00587 4'7   .l                                15
                   Case 19-12415-MFW             Doc 14    Filed 11/14/19    Page 16 of 28



             22.          On or before one (1) Business Day after the entry of the Bidding Procedures

Order, the Debtors shall serve by first class mail              or hand delivery the Contract     Notice,

substantially in the form attached as Exhibil ,1 to the Bidding Procedures Order, on all non-

Debtor parties to the Contracts Schedule. The Contract Notice shall identify the Contracts

Schedule and provide the Cure Costs that the Debtors believe must be paid to cure all prepetition

defaults under such Contracts and Real Property Lease.

             23.          Any objection to the Cure Cost or to the assumption and assignment to       the

Stalking Horse Bidder, including with respect to adequate assurance of future performance of the

Stalking Horse Bidder (collectively, a "Contract Ob_iection"), must be filed with the Court no

later than 4:00 p.m. (prevailing Eastern Time) on December 13, 2019 (the "Contract Objection

Deadline"), and served, so as to be received the same day as the objection is filed, on (i) the

Debtors, 8700 State Line Road, Suite 100, Leawood, Kansas 66206 (Attn: Michael Archer and

Cindy Parres); (ii) counsel to the Debtors, Landis Rath & Cobb LLP, 919 Market Street, Suite

1800, Wilmington, Delaware 19801 (Attn: Adam                     G. Landis and Kimberly A.       Brown);

(iii) investment banker to the Debtors, Piper Jaffray & Co., 2321           Rosecrans Avenue, Suite 3200,

El Segundo, California 90245 (Attn: Teri Stratton); (iv) counsel for the Stalking Horse Bidder,

Hunton Andrews Kurth, LLP, 600 Travis Street, Suite 4200, Houston, Texas 77002 (Attn: Mark

Arnold and Mark Young) and Cole Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington,

Delaware 19801 (Attn: Noman                 L.   Pernick); (v) counsel   to the Lenders,   Katten Muchin

Rosenman LLP, 515 South Flower Street, Suite 1000, Los Angeles, California 90071-2212

(Attn: William B. Freeman) and 575 Madison Avenue, New York, New Yolk 10022-2585 (Attn:

Karen B. Dine); (vi) the Office of the United States Tlustee, United States Trustee, 844 King

Street, Sùite 2201, Lockbox 35, Wilmington, Delaware 19801 (Attn: Jane Learny);                       and




{ 1247.001   -W0058747.   }                               I6
                Case 19-12415-MFW             Doc 14     Filed 11/14/19     Page 17 of 28



(vii) counsel to any statutory committee appointed in these Chapter         11 Cases.

          24.         To facilitate a prompt resolution of (i) disputes relating to the Cure Costs    and

(ii) any other objections lelating to the assumption and assignment of the Contracts or Real

Property Lease, the Debtors propose the following plocedures:

                           .   Any Contract Objection must state the basis for such objection and state
                               with specificity what Cure Cost the party to the Contract or Real Property
                               Lease believes is required (in all cases with appropriate documentation in
                               support thereof). If no Contract Objection is tirnely received, the Cure
                               Cost set forth in the Contract Notice shall be controlling, notwithstanding
                               anything to the contrary in the Contract or Real Property Lease or othel
                               documents as of the date of the Contract Notice. The Contract Notice
                               shall also provide that the Contract Objection to any Cure Cost or
                               assumption and assignment will be heard at the Sale Hearing or at a later
                               hearing, as determined by the Debtors. If a Successful Biddel that is not
                               the Stalking Horse Bidder prevails at the Auction, then the deadline to
                               object to assumption and assignment (solely on the grounds of adequate
                               assurance of future performance) shall be extended to the Sale Hearing,
                                          however that the deadline to       ect to the Cure Cost
                               be extended.

                           o   Unless a non-Debtor party to any Contlact or Real Property Lease files
                               an objection to the Cure Cost by the applicable objection deadline, then
                               such counterparty shall be:

                                     (a) forever balred from objecting to the Cure Cost and

                                     (b) forever barred and estopped from asserting or claiming any
                                     Cure Cost, other than the Cure Cost on the schedule of the
                                     Contract Notice, against the Debtors, the Stalking Horse Bidder, or
                                     any Successful Bidder or any other assignee of the lelevant
                                     contract ol lease.

                           "   Unless a non-Debtor party to any Contract or Real Property Lease files a
                               timely objection to the assumption and assignment of the contract to the
                               Stalking Horse Bidder or the other Successful Bidder, then such
                               counterparty shall be deemed to have consented to the assumption and
                               assignment to the Successful Bidder.

DesiBnation by the Stallcins Horse Bidder or other Ouali.fied Bidder

          25.         No later than one (1) Business Day plior to the start of the Auction, the Stalking

Horse Bidder shall designate each Contract or Real Ploperty Lease on the Contracts Schedule as



{ 1247.001-w0058747   .}                               17
                    Case 19-12415-MFW               Doc 14     Filed 11/14/19      Page 18 of 28




 "Transferred," "Rsjected," or "Designation Rights Asset,"4 by delivering written notice to the

 Debtors

              26.      Each Qualified Bidder, other than the Stalking Horse Bidder, shall, by delivering

 written notice to the Debtors by the Bid Deadline, designate each Contract or Real Property

 Lease on the Contracts Schedule it wishes to be an Assigned Contract.

              27.      Immediately prior to the Sale Hearing, the Debtols shall file the list of Assigned

 Contracts as of such date.

                                                 RELIEF REQUESTED

              28. By this Motion,              the Debtors seek entry of the Bidding Procedures Order

 (i) approving the Bidding Procedures in connection with the solicitation and acceptance of higher

 and better bids, including the Termination Fee, with respect to the Sale of the Purchased Assets,

 (ii) scheduling the Sale Hearing for December 20, 2019, and setting objection deadlines with

 respect to the Sale,            (iii) approving the form and manner of notice of the Sale    and related Auction,

     (iv) establishing procedures to determine Cule Costs and deadlines for objections to the potential

     assumption and assignment of executory contracts and unexpired leases, and (v) granting related

     relief

                                                  BASIS FO        RIìT,IIIF'

I.            Approval of the Bidding Procedures Is Appropriate and in
              the Best Interests of the Debtors' Estates and Their creditors

                           (1)      The Bidding Procedures Are Appropriate under lhe Circumstances

              Zg.          Maximization of proceeds received by the estate is one of the dominant goals of



     a pursuant
                 to section 7.5 of the Agreement, the Stalking Horse Biclder has the right, exercisable until one (1)
     Business Day prior to the Auction, to d"tignute, in writing, certain contracts, agreements and leases, if any, as
     ..Designation nigntt Assets." On or befble fifteen (15) days allel the Closing (the "Contract Desisnation
     Deadñ'e"), the Sialking Horse Biclder must inform the Debtors whether any Contract ot Real Property Lease should
     either be included in or excluded fiom the definition of Assigned Contracts.



     u 247.001-w00s8747.   )
                                                             18
                  Case 19-12415-MFW           Doc 14      Filed 11/14/19       Page 19 of 28




any proposed sale of estate property. See In re Mushroom Transp. Co.,382 F.3d 325,339 (3d

Cir. 2004) (debtor-in-possession "had a fiduciary duty to protect and maximize the estate's

assets"). In the hope of maximizing the value received by the estate, courts typically establish

procedures that are intended to enhance competitive bidding by, among other things, setting forth

the rules that      will govern the auction process.   See, e.g.,   In re Fin. News Network, Inc.,   126 B.R.


I52,156 (Bankr. S.D.N.Y. 1991) ("court-imposed rules for the disposition of              assets . . . lshould]


provide an adequate basis for comparison of offers, and fshould] provide for a fair and efficient

resolution of bankrupt estates"); In re Edwards, 228 B.R. 552, 561 (Bankr. E.D. Pa. 1998) (bid

procedures should allow for "an open and fair public sale designed to maximize value for the

estate").

            30.      The Debtors believe that the Bidding Procedures are designed to maximize the

value received for the Purchased Assets and prevent any chilling of potential bids by establishing

a tlansparent, competitive and fair bidding process. The process set forth in the Bidding

Procedures allows for a timely and efficient auction process given the circumstances facing the

Debtors, while providing bidders with ample time and information to submit a timely bid and

perform diligence. The Bidding Procedures are designed to ensure that the Purchased Assets

will be sold for the highest or otherwise best possible         purchase price    by subjecting the value of

the Purchased Assets to market testing and permitting prospective Buyers to bid on                         the


Purchased Assets. Accordingly, the Debtols and all parties-in-interest can be assured that the

consideration received for the Purchased Assets will be fair and reasonable and that the ploposed

Bidding Procedures will not chill bidding by any Potential Bidders.

            31.       Procedures to dispose of assets, sirnilal to the proposed Bidding Procedures have

been approved             in other large, cornplex   chapter 11 cases    in this District.   See, e.9.,   In   re




{r   247.001-W0058747.}                                  t9
                    Case 19-12415-MFW                    Doc 14    Filed 11/14/19   Page 20 of 28




EdgeMarc Energy Holdings, LLC,Case No. 19-11104 (BLS) (Bankr. D. Del. June2t,20L9); In

re   T.hings Remembered, Inc., Case                 No. 19-10234 (KG) (Bankr. D. Del. Feb. 21, 2019); In      re

Argos Therapeutics, Inc., Case No. 18-L27I4 (KJC) (Bankr. D. Del. Dec. 20, 2018); In re

Berîucci's Holdings, Inc., Case No. 18-10894 (MFW) (Bankr. D. Del. May 7, 20tB);                         In   re

Sectstar Holdings,             Inc.,   Case   No. 18-10039 (CSS) (Bankr. D. Del. Jan.29,2018); In re Peekay

Acquisition, LLC, CaseNo.                     I1-Ill22   (BLS) (Bankr. D. Del. Sep.7,2011);Inre Jumio, Inc.,

Case    No. 16-10682 (BLS) (Bankr. D. Del. Apr.2l,2016); In re City Sports, Inc.,Case No.                  15-


12054 (KG) (Bankr. D. Del. Oct.23,2015);                     In re Saladworks, Case No. 15-10321 (LSS) (Bankr.

D. Del. Mar'. 11,2015); In re \GPS Co. LLC, Case No. I3-II459 (KG) (Bankr. D. Del. July 31,

?013); Tri-Valley Corp., Case No. I2-I2291 (MFW) (Bankr. D. Del. Sep. 5, 2012); WP Steel

Vcnîure LLC,Case No. 12-11661 (KJC) (Bankr. D. Del. JuneZI,20tZ).

             32. In sum, the Debtors                believe that the proposed Bidding Procedures provide an

appropriate framework for expeditiously establishing that the Debtors are receiving the best or

otherwise highest offer for the Purchased Assets. Accordingly, the proposed Bidding Procedures

are leasonable, appropriate and within the Debtors' sound business judgment under the

circumstances.

                           (2)     The Overbid Protections Are Appropriate Under the Circumstances

             33.           The Minimum Ovelbid Increment is appropriate under the circumstances and        will

enable the Debtols to simultaneously maximize value while limiting the chilling effect in the

marketing process. This provision also is consistent with the overbid increments previously

approved by courts in this District. See, e.g., In re Things Remembered, Inc., Case No. l9-I9234

(KG) (Bankr. D. Del. Feb.2I,2019); In re Argos Therapeutics, Inc., Case No. 18-12714 (KJC)

(Bankr. D. Del. Dec. 20,2018);                    In re Bertucci's Holdings, Inc.,   Case   No. 18-10894 (MFW)




{ r247.001   -v/0058747.   J
                                                                  20
                 Case 19-12415-MFW               Doc 14     Filed 11/14/19    Page 21 of 28




(Bankr. D. Del. }i4ay 7,2018); In re Seastar Holdings, Inc., Case No. 18-10039 (CSS) (Banla. D.

Del. Jan. 29,2018); In re Peekay Acquisition, LLC, Case No. 11-11722 (BLS) (Bankr. D. Del.

Sep.    7,   2017); Jumio, Í2c., Case           No. 16-10682 (BLS) (Bankr. D. Del. Apr. 2I,              2016);

Saladworks, CaseNo. 15-10327 (LSS) (Bankr. D. Del. Mar. 1I,2015);Tri-Valley Corp., Case

No. 12-12291 (MFW) (Bankr. D. Del. Sep. 5, 2012); WP Steel Venture LLC,                   Case   No. 12-11661

(KJC) (Bankr. D. Del. June2I,2012).

                        (3)    The Termination Fee, if Approved by the Court, Is an Actual and
                               Necessary Cost of Preserving the Debtors' Estates

          34.           Bid incentives such   as the Termination Fee encourage a potential buyer       to invest

the time, money and effort required to negotiate with a debtor, and perform the necessary due

diligence attendant to the acquisition of a debtor, despite the inherent risks and uncertainties of

the chapter 11 process. The Debtors submit that approval of the Termination Fee is justified by

the facts and circumstances of these Chapter' 11 Cases, whether considered under the business

judgment rule or as an administrative expense of the estates.

          35.           Moreover, the Termination Fee is a material inducement for, and condition of, the

Stalking Horse Bidder's entry into the Agreement. Tho Stalking Horse Biddel has put forth

considerable time and resources to negotiate the Agreement, which              will   serve as a   flool price   at

the Auction and, regardless of whether other Qualified Bids ale received,                    will   benefit the

Debtors' estates. The Debtors believe that the Termination Fee is fair and reasonable in view of

(a) the analysis and negotiation undertaken by the Stalking Horse Bidder in connection with the

transaction and (b) the fact that,       if   the Termination Fee is triggered, the Stalking Horse Bidder''s

efforts will have influenced the chances that the Debtors will r'eceive the highest or otherwise

best offer for the Purchased Assets to the benefit of all of the Debtors' stakeholders.




I r 247.001-w0058747.   ]                                 2l
                    Case 19-12415-MFW         Doc 14     Filed 11/14/19     Page 22 of 28




            36.      Approval of the Termination Fee is governed by standards for determining the

applopriateness of bidding incentives in the bankruptcy context established by the Third Circuit

in Calpine Corp. v. O'Brien Envtl. Energy, Inc. (In re O'Brien Envtl. Energy, Inc.),I8LF.3d 527

(3d Cir. 1999). ln O'Brien the Third Circuit concluded that "the determination whether bidding

incentives are allowable under section 503(b) must                 be made in      reference   to   general


administlative expense jurisprudence.            In other words, the allowability of     [these fees] . . .

depends upon the requesting party's ability          to show that the fees were actually necessary to

preserue the value           of the estate." O'Brien, 181 F.3d at 535. In O'Brien, the Third Circuit

identified two instances in which such a benefit to the estate rnay be found. First, a benefit may

be found       if   the bidding incentive promotes a rnore competitive bidding process, 'osuch as by

inducing a bid that otherwise would not have been made and without which bidding would have

been     limited." Id. at 537. Second, "if the availability of break-up fees and        expenses were to

induce a bidder to research the value of the debtor and convelt that value to a dollar figure on

which othel bidders can rely, the bidder may have provided a benefit to the estate by increasing

the likelihood that the price at which the debtor is sold will reflect its true wofih." Id.

            31.       In recognition of the expenditure of time, energy and resources as well as the

benefits to the Debtors' estates of securing a "stalking horse" or minimum bid and setting a floor

price at the Auction, promoting additional competitive bidding and by increasing the likelihood

that the ultimate sale plice will reflect the true value of the Purchased Assets, the Debtors submit

that approval of the Termination Fee is warranted fol the Stalking Horse Bidder. The Debtols'

ability to offer the Telrnination Fee enables the Debtors to ensure the sale of the Purchased

Assets to a contractually-committed bidder at a price the Debtors believe to be fair while, at the

same time, providing the Debtors          with the potential of a gteater retutn to the estates. Moreover,




{   1247.001-W0058747.   }                             22
                  Case 19-12415-MFW             Doc 14      Filed 11/14/19    Page 23 of 28




the Stalking Horse Biddel has spent, and likely           will continue to spend, considerable time, money

and energy pursuing the Sale and has engaged in extended and lengthy good faith negotiations

undel extremely stressful time pressures.

            38.         The Debtors and the Stalldng Horse Bidder each have acted in good faith

throughout this process. The amount of the Breakup Fee, $1.2 million, and up to $300,000

Expense Reimbursement, represents approximately three percent (3Vo) of the Purchase Price

(exclusive of the value of the assumption of the Assumed Liabilities and reirnbursed expenses),

and is not so high that         it would   cause any   chilling effect on othel prospective buyers, and will

have no adverse effect on any creditors. Pursuant to Section 7.a@)(Ð of the Agreement,                if   the

Debtols close on an Alternative Transaction, the Termination Fee shall be paid by wire transfer

of immediately available funds three (3) Business Days following closing of such Alternative

Transaction       - in which case the Stalking Horse Bidder's participation will have necessarily
created value for the Debtors' estate in excess of the amount of the Termination Fee. Absent

authorization of the payment of the Termination Fee, the Debtors rnight lose the opportunity to

obtain the highest or otherwise best available offer for the Purchased Assets and the downside

protection that will be afforded by the Agreement.

            39.         The Stalking Horse Bidder has provided a matelial benefit to the Debtors and

their creditors by increasing the likelihood that the Debtors will receive the best possible price

for the      Purchased       Assets. Furthermore, approval of the Bidding Procedures, including the

Termination Fee, is required by the Agreement as a condition to the Stalking Horse Bidder's

obligation to proceed with the transaction contemplated in the Agreement. See In re Reliant

Energy Channelview, L.P.,594F.3d 200 (3d Cir. 2010).




{   1247.001-W0058147   .l                                23
                       Case 19-12415-MFW              Doc 14       Filed 11/14/19      Page 24 of 28




              40.          In light of the benefit to the Debtors'      estates that   will be realized by having a

signed purchase agreement, enabling the Debtors to preserve the value                          of their estates and

promote more competitive bidding, ample support exists for the approval of the Termination Fee.

The Debtors' payment of the Termination Fee under the circumstances described herein is (i) an

actual and necessary cost and expense of preserving the Debtors' estates, within the meaning of

Bankruptcy Code section 503(b); (ii)                     of   substantial benefit   to the Debtors' estates    and

(iii) reasonable and appropriate in light of the efforts and the significant due diligence costs and

expenses that have been and                   will be expended by the Stalking Horse Bidder. Thus, the Debtors

request that the Court approve and authorize payment of the Terrnination Fee pursuant to the

terms of the Agreement.

                           (4)       Tlte Proposed Sale Notice, the Proposed Dates for the Sale Objection
                                     Deadlines, the Cure Objection Deadline and the Sale Hearing Are
                                     Appropriate

              4I.          The Debtors submit that the Sale Objection Deadline is reasonable and

appropriate under the circumstances. Pursuant to Local Rule 9006-1(cXii), "[w]here a motion is

filed and served in accordance with Local Rule 9006-l(c)(i), the deadline for objection(s) shall

be no later than seven (7) days before the hearing date." Del. Bankr. L.R. 9006-1(c)(ii). As

noted above, the proposed December L3,2019 Sale Hearing is mole than twenty-one (21) days

from notice of this Motion and the December 13, 2019 Sale Objection Deadline has                               been

scheduled seven (7) days in advance thereof. As such, the Debtors submit that the proposed Sale

Objection Deadline meets the requirements of the Bankruptcy Rules and the Local Rules.

              42.          The Debtors also submit that the notice to be provided through the Sale Notice

and the method                   of service   proposed herein   fully cornplies with the requilements set forth in

Bankruptcy Rule 2002 ancl constitute good and adequate notice of the Bidding Procedures and




u   247 .O01 -V'/ 00581 41 . )                                   24
                  Case 19-12415-MFW              Doc 14     Filed 11/14/19    Page 25 of 28




the subsequent proceedings related thereto, including the proposed dates for                     (a)   the Bid

Deadline; (b) the Sale Objection Deadline; (c) the Contract Objection Deadline; and (d) the Sale

Hearing. Therefore, the Debtors respectfully request the Court approve the proposed notice

procedures.

                         (5)    The Contract Procedures Provide Adequate Notice and Opportwnity to
                                Object and Should be Approved

            43.          Bankruptcy Code section 365(a) provides,      in pertinent part, that a debtor-in-

possession "subject            to the court's approval, may assume or reject any executory contract or

[unexpired] lease of the debtor." 11U.S.C. $ 365(a). The Debtors respectfully submit that the

ploposed Contract Procedures are appropriate and reasonably tailored to provide the Contract

Parties      with   adequate notice     of the   proposed assumption and assignment      of the applicable

Contract, as well as proposed Cure Costs,           if applicable. Such Contract Parties will   then be given

an opportunity to object to such notice. The Contract Procedules further provide that, in the

event an objection is not resolved, the Court             will determine related disputed issues (including

any adequate assurance of future performance issues). Accordingly, the Debtors submit that

implementation of the proposed Contract Procedules is applopriate in these Chapter 11 Cases.

            44.          The Contract Procedures comport with the requirenents of Bankluptcy Code

section 365 (as described fully below) and Bankruptcy Rule 6006, and the non-Debtor contlact

counterparties' rights to adequate assurance are unaffected and fully preserved. The Debtors

respectfully submit that the notices required by the Contract Procedures are sufficient to assume

and assign the Assumed Contracts because they are reasonably tailored to provide notice and an

opportunity to object to the proposed assumption and assignment. Thus, the Debtors subrnit that

the Contract Procedures should be approved.




{   1247.001-w0058747.   }                                25
                  Case 19-12415-MFW                 Doc 14    Filed 11/14/19    Page 26 of 28




           REOUEST FOR RELIEF UNDER BANKRUPTCY RULES 6OO4(h) AND 6OO6(d)

            45.      Bankruptcy Rule 6004(h) provides that an "order authorizing the use, sale, or

lease    of property . . . is stayed until the expiration of 14 days after entry of the order, unless the

court orders otherwise." Similarly, Bankruptcy Rule 6006(d) provides that an "order authorizing

the trustee to assign an executory contract or unexpired lease . . . is stayed until the expilation of

14 days after the entry of the order, unless the court orders otherwise." The Debtors request that

the Bidding Plocedures Order be effective immediately by providing that the fourteen (14) day

stays under Bankruptcy Rules 6004(h) and 6006(d) are waived.

            46.      The purpose of Bankruptcy Rules 6004(h) and 6006(d) is to provide sufficient

time for an objecting party to appeal before an order can be implemented. See Advisory

Committee Notes to Fed. R. Banks. P. 6004(h) and 6006(d). Although Bankruptcy Rules

6004(h) and 6006(d) and the Advisoly Cornmittee Notes are silent as to when a court should

"order otherwise" and eliminate or reduce the fourteen-day stay period, Collier on Bankruptcy

suggests that the fourteen (14) day stay period should be eliminated to allow a sale or other

transaction       to close immediately "where there has been no                objection   to the procedure."
l0Collier on Bankruptcy              1[   6064.09   (L. King, 15th lev. ed. 1988). Furthermore, Collier's

provides that       if    an objection is filed and ovenuled, and the objecting party informs the Court of

its intent to appeal, the stay may be reduced to the amount of tirne actually necessary to file such

appeal. Id.

                                     NOTICE AND NO PRIOR REOUEST

            47.      Notice of this Motion has been given to the following palties or, in lieu thereof, to

their counsel, if known: (a) the Office of the United States Trustee for the District of Delaware;

(b) each of the Debtors' creditors holding the thirty (30) largest unsecured claims as set forth in




{   1247.00I-W0058747.}                                      26
                  Case 19-12415-MFW          Doc 14     Filed 11/14/19     Page 27 of 28




the consolidated list filed with the Debtors' petitions; (c) the Lenders; (d) the Stalking Horse

Bidder; (e) all applicable federal, state and local taxing and regulatory authorities of the Debtors;

(f    all non-Debtor counterparties to the Debtors' Contracts and Real Ploperty Leases; (g) the

Debtors' insurance premium financiers; and (h) all palties who have requested notice in these

Chapter 11 Cases pursuant to Bankruptcy Rule 2002. In light of the nature of relief requested in

this Motion, the Debtors respectfully submit that no further notice is necessary.

            48.       No prior request for the relief sought in this Motion has been made to this or any

other court.




                      TREMAINDER OF PAGE INTENTIONAI-LY LEFT BLANK]




{   1247.001-W0058747. }                               27
                Case 19-12415-MFW         Doc 14    Filed 11/14/19   Page 28 of 28




          WHEREFORE, the Debtors respectfully request that the Court (a) enter the Bidding

Procedures Order in substantially the form attached hereto, (i) approving the Bidding Procedures

in connection with the solicitation and acceptance of higher or otherwise better bids, including

the Termination Fee, with respect to the Sale of the Purchased Assets, (ii) scheduling the Sale

Hearing and setting objection deadlines with respect to the Sale, (iii) approving the form and

manner of notice of the Sale and related Auction, (iv) establishing procedures to determine Cure

Costs and deadlines        for objections to the potential assumption and assignment of   executory

contracts and unexpired leases, and (b) granting such other and further relief as is just and

proper.

Dated: November 14, 2019                                RATH & COBB LLP
       Wilmington, Delaware

                                              Adam G. Landis (No. 3407)
                                              Kimberly A. Brown (No. 5138)
                                              Matthew R. Pierce (No. 59a6)
                                              Nicolas E. Jenner (No. 655a)
                                              919 Market Street, Suite 1800
                                              Wilmington, Delaware 19801
                                              Telephone : (302) 467 -4400
                                              Facsimile: (302) 467 -4450
                                              Email: landis@lrclaw.com
                                                     brown@lrclaw.com
                                                     pierce@lrclaw.com
                                                     jenner@lrclaw.com

                                              Proposed Counselfor the Debtors
                                              and Debtors-In-P ossessíon




11247 .001-w00s8747   .l                           28
